          Case 2:19-cv-07618 Document 1 Filed 09/03/19 Page 1 of 14 Page ID #:1




 1 Stephen M. Doniger (SBN 179314)
     stephen@donigerlawfirm.com
 2   Scott Alan Burroughs (SBN 235718)
     scott@donigerlawfirm.com
     David Shein (SBN 230870)
 3
     david@donigerlawfirm.com
     DONIGER / BURROUGHS
 4   603 Rose Avenue
     Venice, California 90291
 5   Telephone: (310) 590-1820
     Attorneys for Plaintiff
 6
                        UNITED STATES DISTRICT COURT
 7                     CENTRAL DISTRICT OF CALIFORNIA

 8
     Austin Mills,                                Case No.:
 9                                                             Complaint for:
     Plaintiff,
10                                                    1. Copyright Infringement;
     v.                                               2. Vicarious and/or Contributory
                                                         Copyright Infringement;
11
     Netflix, Inc, a Delaware Corporation;            3. Violation of the Digital
     Jerry Media, LLC a Delaware Limited                 Millennium Copyright Act (17
12   Liability Company; Exuma Films, LLC, a              U.S.C. §1202)
     Delaware Limited Liability Company;
13   Matte Projects, LLC, a New York Limited
     Liability Company; Library Films, LLC, a              Jury Trial Demanded
14   Wisconsin Limited Liability Company;
     and, Vice Media, LLC, a Delaware
15
     Limited Liability Company; and, Does 1 –
     10.
16
     Defendants.
17

18
           Plaintiff Austin Mills hereby alleges as follows:
19

20                                            1
                                          COMPLAINT
         Case 2:19-cv-07618 Document 1 Filed 09/03/19 Page 2 of 14 Page ID #:2




 1                                      Jurisdiction and Venue
               1.   This action arises under the Copyright Act of 1976, 17 U.S.C. §§ 101,
 2
     et seq.
 3             2.   This Court has subject matter jurisdiction pursuant to 28 U.S.C.
     §§ 1331, 1338(a) and (b), & 1367(a).
 4
               3.   Venue in this judicial district is proper under 28 U.S.C. § 1391 (c) and
 5 § 1400(a) in that this is the judicial district in which a substantial portion of the

     acts or omissions giving rise to the claims occurred.
 6
                                           The Parties
 7             4.   Plaintiff Austin Mills (“Mills”) is an individual residing in Los
     Angeles, California.
 8
               5.   Plaintiff is informed and believes, and thereupon alleges, that
 9 Defendant Netflix, Inc. (“Netflix”) is a Delaware corporation with its principal

     place of business located at 100 Winchester Circle, Los Gatos, California and is
10
     doing business in and with the State of California, including in Los Angeles
11 County.

12
               6.   Plaintiff is informed and believes, and thereupon alleges, that
     Defendant Exuma Films, LLC (“Exuma”) is a Delaware limited liability company
13 with its principal place of business at 495 Broadway, Suite 201, New York, New

14 York and is doing business in and with the State of California, including in Los
     Angeles County.
15
               7.   Plaintiff is informed and believes, and thereupon alleges, that

16 Defendant Jerry Media, LLC (“Jerry Media”) is a Delaware limited liability
     company with its principal place of business at 495 Broadway, New York, New
17
     York and is doing business in and with the State of California, including in Los
18 Angeles County.

19

20                                               2
                                             COMPLAINT
         Case 2:19-cv-07618 Document 1 Filed 09/03/19 Page 3 of 14 Page ID #:3




 1         8.     Plaintiff is informed and believes, and thereupon alleges, that
     Defendant Matte Projects, LLC (“Matte Projects”) is a New York limited liability
 2
     company with its principal place of business at 174 Hudson Street 5th Floor, New
 3 York, New York and is doing business in and with the State of California,
     including in Los Angeles County.
 4
           9.     Plaintiff is informed and believes, and thereupon alleges, that
 5 Defendant Vice Media, LLC (“Vice Media”) is a Delaware limited liability

     company with its principal place of business at 49 S 2nd Street, Brooklyn, New
 6
     York and is doing business in and with the State of California, including in Los
 7 Angeles County.

           10.    Plaintiff is informed and believes, and thereupon alleges, that
 8
     Defendant Library Films, LLC (“Library Films”) is a Wisconsin limited liability
 9 company with its principal place of business at 220 East Buffalo Street, Suite 400,

     Milwaukee, Wisconsin and is doing business in and with the State of California,
10
     including in Los Angeles County.
11         11.    Defendants Does 1 through 10, inclusive, are other parties not yet

12
     identified who have infringed Plaintiff’s copyrights, have contributed to the
     infringement of Plaintiff’s copyrights, or have engaged in one or more of the
13 wrongful practices alleged herein. The true names, whether corporate, individual or

14 otherwise, of Defendants 1 through 10, inclusive, are presently unknown to
     Plaintiff, who therefore sues said Defendants by such fictitious names, and will
15
     seek leave to amend this Complaint to show their true names and capacities when

16 same have been ascertained.
           12.    Plaintiff’s is informed and believes and thereon alleges that at all
17
     times relevant hereto each of the Defendants was the agent, affiliate, officer,
18 director, manager, principal, alter-ego, and/or employee of the remaining
     Defendants and was at all times acting within the scope of such agency, affiliation,
19

20                                             3
                                           COMPLAINT
         Case 2:19-cv-07618 Document 1 Filed 09/03/19 Page 4 of 14 Page ID #:4




 1 alter-ego relationship and/or employment; and actively participated in or
     subsequently ratified and adopted, or both, each and all of the acts or conduct
 2
     alleged, with full knowledge of all the facts and circumstances, including, but not
 3 limited to, full knowledge of each and every violation of Plaintiff’s rights and the
     damages to Plaintiff proximately caused thereby.
 4
                                    Factual Background
 5
                                     Austin Mill’s Works

 6         13.    Austin Mills is a social media personality and entrepreneur known for
     his basketball prowess - he played point guard at Baylor University and has
 7
     provided behind the scenes commentary for the National Basketball Association
 8 and developed a significant presence on social media. As part of his enterprises,
     Mr. Mills shares his videos through his various web and social media channels
 9
     including YouTube, Instagram and Snapchat.
10         14.    In or about April of 2017, Mr. Mills traveled to the heavily marketed
     Fyre Festival which, as detailed below, was a complete debacle and subject of two
11
     major television productions including FYRE: The Greatest Party That Never
12 Happened which is at the center of this dispute. Mr. Mills recorded his travels to
     and from the so-called festival as well as his time on the ground where the festival
13
     was to have taken place and created a video entitled “Fyre Festival COMPLETE
14 Disaster. VLOG of Chaos!” (the “Video”) which he published on YouTube at

     https://www.youtube.com/watch?v=17_x9ee11lc.
15
           15.    Mr. Mills is the sole and exclusive owner of the Video which was
16 registered with the United States Copyright Office and allocated Registration No.

     PA0002192284.
17

18

19

20                                             4
                                          COMPLAINT
         Case 2:19-cv-07618 Document 1 Filed 09/03/19 Page 5 of 14 Page ID #:5




 1                   “FYRE: The Greatest Party That Never Happened”
           16.    Prior to the production of their film, Defendants approached Mr. Mills
 2
     with an offer to license his Video for their film “FYRE: The Greatest Party That
 3 Never Happened,” but no agreement for any license was reached and at no point
     did Mr. Mills consent to Defendants’ use of his Video or any part thereof.
 4
     Nevertheless, and to Mr. Mills’ great surprise, Defendants did use footage from his
 5 Video in their film.

           17.    Defendants appropriated, without authorization, portions of Plaintiff’s
 6
     copyrighted Video in “FYRE: The Greatest Party That Never Happened” (such
 7 portions referred to herein as “appropriated footage”). Without limitation,

     Defendants used impactful clips from the Video depicting the poor conditions of
 8
     the festival during the much-anticipated portion of the film showing people
 9 arriving at the festival and discovering the dire reality of the situation as well as

     footage of the festival organizer addressing the distressed attendees.
10
           18.    Defendants Netflix, Exuma, Jerry Media, Library Films, Matte
11 Projects, and Vice Media have infringed and continue to infringe Plaintiff’s

12
     copyrighted work by producing, distributing, and streaming their film “FYRE: The
     Greatest Party That Never Happened.”
13         19.    A log documenting instances of appropriated footage in “FYRE: The

14 Greatest Party That Never Happened,” including the duration and source, is
     attached as Exhibit A and incorporated herein by reference. This representative
15
     log is not intended to be an exclusive, exhaustive, or final accounting of

16 Defendants’ appropriation of Plaintiff’s copyrighted work and the claims made
     herein are made as to all unauthorized uses by Defendants, and each of them, of
17
     any of Plaintiff’s content.
18

19

20                                             5
                                           COMPLAINT
         Case 2:19-cv-07618 Document 1 Filed 09/03/19 Page 6 of 14 Page ID #:6




 1         20.    In each instance, the appropriated footage in “FYRE: The Greatest
     Party That Never Happened” is identical or virtually identical to Plaintiff’s source
 2
     work, or is a slightly modified derivative of said work.
 3         21.    Plaintiff is informed and believes, and thereupon alleges, that “FYRE:
     The Greatest Party That Never Happened” has been a commercial success for
 4
     Defendants, including as a means of driving revenues, awareness, and subscriber
 5 growth for Netflix and the other Defendants. In April 2019, Netflix reported

     “FYRE: The Greatest Party That Never Happened” was “watched in more than 20
 6
     million member homes around the world.” 1
 7         22.    Furthermore, the film continues to be available on Netflix.com, and
     has been the subject of much media attention including an Emmy nomination.
 8
     Indeed, as recently as August 19, 2019 and months since they were made aware of
 9 Plaintiff’s claims, Defendants have used portions of their film using appropriated

     footage in connection with their Emmy Awards campaign.
10
           23.    Plaintiff is informed and believes, and now alleges, that Defendants
11 yielded substantial revenue from their production, distribution, and streaming of

12
     “FYRE: The Greatest Party That Never Happened,” including by way of
     subscriber payments and licensing and production and performance and carriage
13 fees.

14         24.    Plaintiff is informed and believes, and now alleges that Defendants’
     conduct was willful, given Defendants’ knew they needed to obtain Plaintiff’s
15
     permission to use his footage, going so far as to ask for a license, but then without

16 regard to Plaintiff’s rights, used the footage without consent. Ironically,

17
     1
    Rick Porter, 'Umbrella Academy' Draws 45 Million Global Viewers, Netflix
18
   Claims, The Hollywood Reporter (Apr. 16, 2019),
   https://www.hollywoodreporter.com/live-feed/triple-frontier-planet-netflix-
   viewing-numbers-released-1202388.
19

20                                             6
                                           COMPLAINT
         Case 2:19-cv-07618 Document 1 Filed 09/03/19 Page 7 of 14 Page ID #:7




 1 Defendant’s seem to have scammed Plaintiff of his footage for use in their film
     about a major scam, which of course turns out to be little more than a media
 2
     campaign to absolve some Defendants of their complicity in said scam.
 3         25.    Specifically, Plaintiff is informed and believes, and now alleges, that
     Defendants Jerry Media, LLC and Matte Projects, LLC were deeply involved in
 4
     the publicity of the fraudulent and failed Fyre Festival as the agency behind the
 5 social media promotion and the company behind the viral promotional video such

     that their involvement in the Netflix film was a strategic and calculated move to
 6
     blame others and control their public image.
 7         26.    Plaintiff notified Defendants of their allegations of infringement in
     early 2019, and the parties communicated in regard to this dispute. Defendants,
 8
     despite notice of Plaintiff’s claims, failed to meaningfully respond and Netflix
 9 continues to this day to broadcast, stream, display, and distribute “FYRE: The

     Greatest Party That Never Happened.”
10
                                     First Claim for Relief
11
               (For Copyright Infringement–Against all Defendants, and Each)
12         27.     Plaintiff repeats, re-alleges, and incorporates by reference all
     preceding paragraphs of this Complaint.
13
           28.    Plaintiff is informed and believes, and now alleges that Defendants,
14 and each of them, had access to Plaintiff’s copyrighted video through online

     streaming platforms. Additionally, access is also established by the striking
15
     similarity (they are identical or nearly identical) of the infringing scenes.
16         29.    Plaintiff is informed and believes, and now alleges that, without
     Plaintiff’s authorization, Defendants, and each of them, distributed, marketed, and
17
     published “FYRE: The Greatest Party That Never Happened” bearing appropriated
18

19

20                                              7
                                            COMPLAINT
         Case 2:19-cv-07618 Document 1 Filed 09/03/19 Page 8 of 14 Page ID #:8




 1 footage that is identical to, or substantially similar to, excerpts from or complete
     copies of Plaintiff’s Video.
 2
           30.     Plaintiff is informed and believes, and now alleges that Defendants,
 3 and each of them, infringed Plaintiff’s copyrights by creating “FYRE: The Greatest
     Party That Never Happened” and then marketing, distributing, and publishing it to
 4
     the public.
 5         31.     Defendants, and each of them, infringed Plaintiff’s rights by
     extracting clips from Plaintiff’s Video, incorporating the appropriated work in new
 6
     and different combinations into “FYRE: The Greatest Party That Never
 7 Happened,” and then publishing it without Plaintiff’s authorization or consent. The

     use of Plaintiff’s copyrighted material provides some of the most compelling
 8
     footage in “FYRE: The Greatest Party That Never Happened.”
 9         32.     Due to Defendants’, and each of their, acts of infringement, Plaintiff
     has suffered actual, general and special damages in an amount to be established at
10
     trial, including but not limited a reasonable license fee for Defendants’ use of the
11 works.

12
           33.     Defendants, and each of them, have realized direct and indirect
     profits due to their acts of copyright infringement as alleged herein. As such,
13 Plaintiff is entitled to disgorgement of Defendants’ profits directly and indirectly

14 attributable to Defendants’ infringements of Plaintiff’s rights in the Video in an
     amount to be established at trial.
15
           34.     Plaintiff is informed and believes, and now alleges that Defendants,

16 and each of their, conduct as alleged herein was willful, reckless, and/or with
     knowledge, subjecting Defendants, and each of them, to enhanced statutory
17
     damages, claims for costs and attorneys’ fees, and/or a preclusion from deducting
18 certain costs when calculating disgorgeable profits.

19

20                                             8
                                           COMPLAINT
         Case 2:19-cv-07618 Document 1 Filed 09/03/19 Page 9 of 14 Page ID #:9




 1                                 Second Claim for Relief
          (For Vicarious and/or Contributory Copyright Infringement–Against all
 2
                                    Defendants, and Each)
 3         35.    Plaintiff repeats, re-alleges, and incorporates by reference all
     preceding paragraphs of this Complaint.
 4
           36.    Plaintiff is informed and believes, and now alleges that Defendants
 5 knowingly induced, participated in, aided and abetted in and profited from the
     illegal reproduction, distribution, and publication of “FYRE: The Greatest Party
 6
     That Never Happened” as alleged above. Specifically, Netflix underwrote and
 7 participated in Jerry Media, Exuma, Library Films, Matte Projects, and Vice

     Media’s illegal copying during the creation of “FYRE: The Greatest Party That
 8
     Never Happened” and Defendants, and each of them, realized profits through their
 9 respective obtainment, distribution, and publication of the “FYRE: The Greatest

     Party That Never Happened.”
10
           37.    Plaintiff is informed and believes, and now alleges that Defendants,
11 and each of them, are vicariously liable for the infringement alleged herein because

     they had the right and ability to supervise the infringing conduct and because they
12
     had a direct financial interest in the infringing conduct. Specifically, each
13 Defendant involved in the infringement had the ability to oversee the use,

     publication and distribution of the appropriated footage in their film. And,
14
     Defendants, and each of them, realized profits through their respective obtainment,
15 distribution, and publication of “FYRE: The Greatest Party That Never Happened”

16
     featuring the appropriated works.
           38.    By reason of Defendants’, and each of their, acts of contributory and
17
     vicarious infringement as alleged above, Plaintiff has suffered and will continue to

18 suffer substantial damages to his businesses in an amount to be established at trial,

19

20                                              9
                                           COMPLAINT
        Case 2:19-cv-07618 Document 1 Filed 09/03/19 Page 10 of 14 Page ID #:10




 1 as well as additional actual, general and special damages in an amount to be
     established at trial.
 2
            39.    Defendants, and each of them, have realized direct and indirect profits
 3 due to their acts of copyright infringement as alleged herein. As such, Plaintiff is
     entitled to disgorgement of Defendants’ profits directly and indirectly attributable
 4
     to Defendants’ infringements of Plaintiff’s rights in the Video in an amount to be
 5 established at trial.

            40.    Plaintiff is informed and believes, and now alleges that Defendants,
 6
     and each of their, conduct as alleged herein was willful, reckless, and/or with
 7 knowledge, subjecting Defendants, and each of them, to enhanced statutory

     damages, claims for costs and attorneys’ fees, and/or a preclusion from deducting
 8
     certain costs when calculating disgorgeable profits.
 9                                  Third Claim for Relief
        (For Violations of the Digital Millennium Copyright Act (17 U.S.C. §1202) –
10
                               Against all Defendants, and Each)
11          41.    Plaintiff repeats, re-alleges, and incorporates by reference all
     preceding paragraphs of this Complaint.
12
            42.    Plaintiff’s Video as distributed on streaming platforms (including
13 YouTube) conveyed Content Management Information ("CMI") in connection with

     the Video, including but not limited to Plaintiff’s name as author and the “Fyre
14
     Festival COMPLETE Disaster. VLOG of Chaos!” title, and/or other metadata.
15          43.    Plaintiff is informed and believes and now alleges that Defendants, in

16
     the course of appropriating footage from the Video and recompiling that
     appropriated footage into "“FYRE: The Greatest Party That Never Happened”,
17
     violated 17 U.S.C. § 1202 by intentionally removing and/or altering the CMI

18 conveyed in connection with Plaintiff’s Video, and then by distributing

19

20                                              10
                                            COMPLAINT
          Case 2:19-cv-07618 Document 1 Filed 09/03/19 Page 11 of 14 Page ID #:11




 1 appropriated footage in their film with knowledge that the CMI had been removed
     or altered without authority of the copyright owner or the law.
 2
              44.   Plaintiff is informed and believes and now alleges that Defendants,
 3 and each of them, distributed false CMI in connection with their distribution of
     "“FYRE: The Greatest Party That Never Happened” including false CMI
 4
     identifying Defendants and/or their agents or collaborators as the author and/or
 5 owner of certain material that was in fact owned by authored and/or owned by

     Plaintiff.
 6
              45.   Plaintiff is informed and believes and now alleges that Defendants
 7 distributed and publicly displayed the appropriated footage containing mislabeled

     and/or fraudulent CMI, knowing that the CMI had been removed or altered without
 8
     authority of the copyright owner or the law, and knowing, or, with respect to civil
 9 remedies under section 1203, having reasonable grounds to know, that the conduct

     would induce, enable, facilitate, or conceal an infringement of any right under this
10
     title.
11            46.   The above conduct is in violation of the Digital Millennium Copyright

12
     Act and exposes Defendants, and each of them, to additional and enhanced
     common law and statutory damages, attorneys' fees, and penalties pursuant to 17
13 U.S.C § 1203 and other applicable law.

14            47.   Plaintiff is informed and believe and now allege that Defendants, and
     each of their, conduct as alleged herein was willful, reckless, and/or with
15
     knowledge, and Plaintiff resultantly seeks enhanced damage and penalties.

16 //
     //
17

18

19

20                                             11
                                            COMPLAINT
      Case 2:19-cv-07618 Document 1 Filed 09/03/19 Page 12 of 14 Page ID #:12




 1                                     Prayer for Relief

 2
                                    (Against All Defendants)
         With Respect to Each Claim for Relief, Plaintiff demands judgment against
 3 Defendants as follows:

 4       a.    That Defendants, their affiliates, agents, and employees be enjoined
               from infringing Plaintiff’s copyrights in and to Plaintiff’s copyrighted
 5
               works;

 6       b.    Granting an injunction permanently restraining and enjoining
               Defendants, their officers, agents, employees, and attorneys, and all
 7
               those persons or entities in active concert or participation with them,
 8             or any of them, from further infringing Plaintiff’s copyrights in and to
               Plaintiff’s copyrighted works;
 9
         c.    For a constructive trust to be entered over any scenes, recordings,
10             reproductions, files, online programs, and other material in connection
               with “FYRE: The Greatest Party That Never Happened,” and all
11
               revenues resulting from the exploitation of same, for the benefit of
12             Plaintiff;
         d.    That Plaintiff be awarded all profits of Defendants, and each, plus all
13
               losses of Plaintiff, plus any other monetary advantage gained by the
14             Defendants through their infringement, the exact sum to be proven at
               the time of trial;
15
         e.    That Defendants pay damages equal to Plaintiff’s actual damages and
16             lost profits;
         f.    That Plaintiff be awarded statutory damages and attorneys’ fees as
17
               available under 17 U.S.C. § 505 and 17 U.S.C. § 1203;
18       g.    That Plaintiff be awarded pre-judgment interest as allowed by law;

19

20                                             12
                                           COMPLAINT
       Case 2:19-cv-07618 Document 1 Filed 09/03/19 Page 13 of 14 Page ID #:13




 1        h.       That Plaintiff be awarded the costs of this action; and
          i.       That Plaintiff be awarded such further legal and equitable relief as the
 2
                   Court deems proper.
 3   Plaintiff demands a jury trial on all issues so triable pursuant to Fed. R. Civ.
               P. 38 and the 7th Amendment to the United States Constitution.
 4

 5                                                  Respectfully submitted,

 6 Dated: September 3, 2019                  By:    /s/ Scott Alan Burroughs
                                                    Scott Alan Burroughs, Esq.
 7                                                  David Shein, Esq.
                                                    DONIGER / BURROUGHS
                                                    Attorneys for Plaintiff
 8

 9

10

11

12

13

14

15

16

17

18

19

20                                             13
                                           COMPLAINT
      Case 2:19-cv-07618 Document 1 Filed 09/03/19 Page 14 of 14 Page ID #:14




 1                                 EXHIBIT A

 2
     TIME STAMP from “Fyre Festival            TIME STAMP
     COMPLETE Disaster. VLOG of Chaos!”        from FYRE: The Greatest Party That
 3                                             Never Happened
     BUS SCENE 1 - 2:54-2:56                   56:18-56:22
 4   BUS SCENE 2 - 2:38-2:40                   59:54-59:56
     DRINKING SCENE – 4:41-4:43                1:00:15-1:00:17
     CROWD SCENE – 4:05-4:10                   1:01:04-1:01:09
 5   MATTRESS SCENE – 5:59-6:01                1:02:29-1:02:31

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20                                        14
                                     COMPLAINT
